DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-5, 7-12, 14-19, 21 and 22 are allowed.

Reasons for Allowance

In interpreting the claim(s), in light of the specification filed on 2/27/2019, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 8, and 15 contains combined sequence of steps presenting bullet screen for users to exchange messages while watching video content, these claimed sequence of steps includes various different combination of features such as, based on a first user information of identified logged in user on a user equipment, obtaining input information corresponding to a frame number range of video inputted by friend users and non-friend users of the user that have played the video, using acquired friendship chain data, filter the input information of the video by excluding piece of the input information associated with the non-friend users that are not included in the friendship chain data, output the first input information to the user equipment during a playback of the video at a frame number range, receive an input request from the first user on the outputted first input information to receive a reply via an input area, reply input area displays an identifier of a user that creates the first input information, outputting reply corresponding to the frame number range of the first input information and the video to present the reply together with the first input information during a playback of the video data at the frame number range, these various different features creates unusual combination, no prior art discloses or renders obvious the combination of features of the invention recited in claims 1, 8, and 15 in video distribution environment.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423